Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
Claims 1-20 are presented for examination.

Response to Arguments
Applicant's arguments, see pages 9 and 10 of the Remarks, filed 12/22/2021, with respect to the teachings of Zissimopoulos have been fully considered but they are not persuasive. Regarding claims 1, 8 and 14, it has been argued (Remarks, pages 9 and 10) that Zissimopoulos’ “private key” cannot disclose the claimed private key for a blockchain wallet and that Zissimopoulos’ use of a “private key” does not remedy what Martin does not teach because Zissimopoulos’ private key is not a private key for a blockchain wallet and cannot function as such for the reasons stated in the Remarks. The Applicant’s interpretation of the references has been noted, however the examiner respectfully disagrees.
Regarding the argument of Zissimopoulos’ “private key” cannot disclose the claimed private key for a blockchain wallet; the examiner relied on Zissimopoulos merely to teach the generating of the safeguard code and the hash using the at least one private key and encrypting the hash and the safeguard code to generate an encrypted hash for the purpose of securing the key(s). The examiner emphasizes that the 
Regarding the argument of Zissimopoulos use of a “private key” does not remedy what Martin does not teach; the examiner cited paragraph 96 of Zissimopoulos wherein the passphrase is used as a key input and the private key is used as a message input to an HMAC algorithm which then encrypts the result with the passphrase. Therefore the examiner believes this meets the limitation of the claim which is not taught by Martin.
Applicant’s amendments, see claims 1, 8 and 14, filed 12/22/2021, with respect to “the private key is in possession of only the one or more users of the one or more blockchain wallets” have been fully considered and are persuasive. The rejection of claims 1, 8 and 14 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0111105 to Gupta et al. (hereinafter Gupta) in view of US Zissimopoulos et al. (hereinafter Zissimopoulos).
As to claims 1, 8 and 14, Gupta teaches a system for securely providing one or more blockchain wallets to one or more users (paragraph 21), the system comprising: one or more data stores (paragraph 46, memory); one or more communication devices that receive one or more blockchain wallet creation requests (paragraph 37, receiving device including receiving request from sequestering devices); and a non-transitory storage medium storing instructions that, when executed, cause one or more processors to, for each of the one or more blockchain wallet creation requests: generate at least one private key (paragraph 28, generate the blockchain wallet and provide the private key to the sequestering entity), wherein the private key is in possession of only the one or more users of the one or more blockchain wallets (paragraph 28, wherein the private key is only sent to the sequestering entity).
Gupta does not explicitly teach 
However, Zissimopoulos teaches generating a safeguard code, generating a hash using the at least one private key and encrypting the hash and the safeguard code to generate an encrypted hash (paragraph 96, wherein the passphrase is used as a key input and the private key is used as a message input to an HMAC algorithm [the result being the generated hash] then encrypts the result [hash] with the passphrase).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Gupta to include the method of securing keys and certificates as taught by Zissimopoulos in order to provide protection from eavesdropping and tampering thus increasing the overall security of the system.

Claims 2, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Zissimopoulos in further view of US 2003/0131266 to Best et al. (hereinafter Best).
As to claims 2, 9 and 15, Gupta and Zissimopoulos do not explicitly teach wherein the safeguard code expires after a predefined period of time and the encrypted hash is regenerated after the predefined period of time.
However, Best teaches the safeguard code expires after a predefined period of time and the encrypted hash is regenerated after the predefined period of time (paragraph 17, regeneration after each expiring period)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Gupta and Zissimopoulos with the method of including an expiration period as taught by Best in order to prevent replay attacks or continuous reuse of a hash that has been obtained by an unauthorized user.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of Zissimopoulos in further view of US 2015/0101030 to Maret et al. (hereinafter Maret).
As to claims 3 and 16, Gupta and Zissimopoulos teach the hash is generated using the safeguard code and the at least one 20private key as discussed above in reference to claims 1, 8 and 14. Martin and Zissimopoulos do not explicitly teach the hash is generated using authentication information of the one or more users.
However, Maret teaches the hash is generated using authentication information of the one or more users (paragraph 31, applies a hash function to the authentication user ID).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Gupta and Zissimopoulos to include the method of generating a hash using authentication information of the one or more users as taught by Maret in order to provide user specific access control preventing use by unauthorized users, therefore increasing the overall security of the system.

Allowable Subject Matter
Claims 4-7, 10-13 and 17-20 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/               Primary Examiner, Art Unit 2497